Citation Nr: 1505843	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2, 1988 to June 30, 2000, from February 3, 2003 to May 21, 2003, from May 14, 2005 to August 29, 2006, and from February 13, 2008 to February 11, 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for migraine headaches and assigned a noncompensable (0 percent) rating.

In November 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  A transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

The Veteran contends that since the grant of service connection for migraine headaches, the condition warrants a 30 percent disability rating.

During a June 2009 VA examination, the Veteran reported experiencing headaches on average twice each week, which lasted approximately three hours.  He reported that during these headaches, he was able to take care of some household chores, but was unable to go to work.  In his Notice of Disagreement from December 2009, he reported he could frequently stop his migraines from worsening by taking over-the-counter medication at onset.  He reported doing this approximately three times per week.

During his November 2014 video-conference hearing, the Veteran through his representative reported experiencing migraine headaches in March, April, May, and August 2014.  He reported that when he took his prescription medication for migraines, he spent several days in bed.  His representative also reported that he missed work six or seven times that year, and the Veteran stated he had to take time off work almost every month, and sometimes twice a month.

In light of the above and in consideration of the Veteran's contentions, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

As the case must be remanded, efforts should also be undertaken to ensure that the Veteran's complete treatment records have been obtained.  The Veteran should be asked to provide documentation of time lost from his job on account of his headaches, since February 2009. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from Dr. Philbert T. Yau and/or Woodland Family Practice, dated since August 2014.

2.  Make arrangements to obtain the Veteran's VA treatment records pertaining to his migraine headaches, dated since November 2011.

3.  The Veteran should be asked to provide documentation of time lost from his job on account of his headaches, since February 2009.  Such could be in the form of leave statements.

4.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the current severity of his migraine headaches.  In conjunction with the examination, the claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should discuss whether the Veteran's headaches result in any characteristic prostrating attacks with an estimation as to the average number of any such attacks over the past several months, or whether the headaches have resulted in very frequent completely prostrating and prolonged attacks producing severe economic inadaptability.  In this regard, the examiner must specifically describe the impact of the Veteran's service-connected headaches on his daily activities and employability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




